


Exhibit 10.2


Deposit Share Program Award of Opportunity of Ball Corporation
Pursuant to Ball Corporation’s 2010 Stock and Cash Incentive Plan


Ball Corporation (the “Corporation”) has awarded you the opportunity to receive
Restricted Stock Units of Ball Corporation Common Stock under its Deposit Share
Program (the “Program”) as a match for newly acquired shares purchased by you in
the open market or retained by you through the exercise of stock options, or
stock units acquired through the deferral of economic value added incentive
compensation. The Ball Common Stock that you acquire will be designated “Newly
Acquired Shares”.  The Corporation will match each Newly Acquired Share with one
Restricted Stock Unit.  The Restricted Stock Units granted will be pursuant to
the 2010 Stock and Cash Incentive Plan (the “Plan”). The details of the Deposit
Share Award and the matching Restricted Stock Units are as follows:


Participant:
 
 
Award Date:
 
April 28, 2010
Number of Deposit Share Program Restricted Stock Units:
 
 
Acquisition Period
May 1, 2010 to May 31, 2011
 
This is the time period during which you must acquire the Newly Acquired Shares
in order to receive matching Restricted Stock Units.
 
Restricted Stock Units Grant Date
The date of grant of the matching Restricted Stock Units is dependent on your
acquisition of the Newly Acquired Shares.
 
To receive the matching grant you must submit a Request for Grant under the
Deposit Share Program form by the 5th day of a month during the acquisition
period along with the proof of purchase of the Newly Acquired Shares. The
Corporation will match the Newly Acquired Shares with Restricted Stock Units on
the 15th day of that month.
 
Minimum Number for Matching Newly Acquired Shares:
The minimum number of Newly Acquired Shares pursuant to market purchase or stock
option exercise that will be matched with Restricted Stock Units at one time is
the lesser of 500 or the amount required to complete the award.  There is no
minimum number of New Acquired Shares pursuant to deferral of economic valued
added incentive compensation that will be matched at one time.
 
Restricted Stock Units Lapse Schedule:
Restrictions on the Restricted Stock Units will cliff lapse after four years
from the Restricted Stock Unit grant date.
 
The lapsing of restrictions may be accelerated by meeting your stock ownership
guideline.  If you meet your guideline, the lapse schedule will be as follows:
 
· 30% of the restrictions will lapse in the 2nd year on either March 15,
June 15, September 15 or December 15, the quarter immediately following the
anniversary of the Restricted Stock Unit grant date
 
· 30% of the restrictions will lapse in the 3rd year on either March 15,
June 15, September 15 or December 15, the quarter immediately following the
anniversary of the Restricted Stock Unit grant date.
 
· 40% of the restrictions will lapse in the 4th year on either March 15,
June 15, September 15 or December 15, the quarter immediately following the
anniversary of the Restricted Stock Unit grant date.
 
Newly Acquired Shares Holding Requirement:
You are required to hold your Newly Acquired Shares until restrictions on the
Restricted Stock Units lapse.  In the event you sell, transfer, or diversify
your Newly Acquired Shares prior to the lapse of restrictions, an equal number
of Restricted Stock Units will be forfeited.
 


 
 

--------------------------------------------------------------------------------

 



Effect of Termination of Employment on matching Restricted Stock Units:
 
· Resignation/Termination (age 54 and below):
Upon termination for any reason other than retirement, death or disability, the
outstanding Restricted Stock Units will be forfeited.
 
· Early Retirement (age 55 to 64):
Upon retirement, the outstanding Restricted Stock Units will be prorated based
on the calculation defined under the Deposit Share Program and the restrictions
will immediately lapse.  One share of Ball Corporation Common Stock for each
unit underlying this Award will be issued to you as soon as practicable
following the lapse.
 
· Retirement (age 65 or above):
Upon retirement, the restrictions on the outstanding Restricted Stock Units will
immediately lapse and one share of Ball Corporation Common Stock  for each unit
underlying this Award will be issued to you as soon as practicable following the
lapse
 
· Death:
In the event of your death, the restrictions on the outstanding Restricted Stock
Units will immediately lapse and one share of Ball Corporation Common Stock for
each unit underlying this Award will be issued to the person or person defined
as your beneficiary(ies) no later than March 15 of the year following the year
of your death.
 
· Disability:
In the event of your disability, as defined in the Corporation’s long term
disability plan in effect at the time, the restrictions on the outstanding
Restricted Stock Units will immediately lapse and one share of Ball Corporation
Common Stock for each unit underlying this Award will be issued to you within 90
days following such disability, but in no event later than March 15 of the year
following the year of your disability.
 
Nontransferability:
Your Restricted Stock Units may not be sold, pledged, assigned, hypothecated,
transferred or disposed of in any manner other than by beneficiary designation,
will or by laws of descent or distribution.
 
Rights as a Shareholder:
Regarding your outstanding Restricted Stock Units, you shall not have the rights
equivalent to those of a shareholder. You will receive quarterly an amount equal
to the quarterly dividends; however, you will not be able to vote the units at
the annual meeting of shareholders.
 
Withholding Tax Requirements:
Upon each lapse of restrictions, you will be notified either in written or
electronic form of your withholding tax obligation associated with the lapse.
You are required to remit payment of the taxes to the Corporation. Acceptable
methods of payment of the tax obligation are:
 
 
· Check, wire transfer, or other acceptable negotiable instrument payable to
Ball Corporation.
 
 
· Stock Unit retention by which the Corporation retains the number of units
having a fair market value based on the closing price on the date restrictions
lapse that equates to the amount of the tax obligation. Any fraction of a unit
will be applied to the tax payment.
 
 
· Deliver to the Corporation the number of Ball Common Stock having a fair
market value based on the closing price on the date restrictions lapse equal to
the amount of the tax obligation.
 




 
 

--------------------------------------------------------------------------------

 



Deferral Opportunity:
 
The award may be deferred into the Ball Corporation 2005 Deferred Compensation
Company Stock Plan, or its successor, at the time of each scheduled lapse. The
election to defer any scheduled lapse must be completed by a date specified by
the Corporation that must be within 30 days of the Restricted Stock Units grant
date.
 
Recoupment of Awards:
If the Board or an appropriate Committee of the Board determines that any fraud
or intentional misconduct by one or more Officers or other executives of the
Corporation, or an Affiliate, at a level of Vice President or above caused the
Corporation, directly or indirectly, to restate its financial statements and the
Officer or such executive has received more compensation than would have been
paid absent the fraud or intentional misconduct, the Board or Committee, in its
discretion, shall take such action as it deems necessary or appropriate to
remedy the fraud or intentional misconduct and prevent its recurrence. Such
action may include, to the extent permitted by applicable law, in appropriate
cases, requiring partial or full reimbursement of any incentive compensation
paid to the Officer or such executive or causing the partial or full
cancellation of any outstanding Awards previously granted to such Officer or
such executive in the amount by which the value of such compensation exceeds or
exceeded any lower value that would have resulted based on the restated
financial results.
 
The Program, Plan and Prospectus set forth all terms and conditions which
control the Restricted Stock Units granted as a match for the Newly Acquired
Shares. To the extent any provision of this Notification conflicts with the
express terms of the Program and/or Plan, it is hereby stated that the terms of
the Program and Plan shall control and, if necessary, the provisions of this
Notification shall be deemed amended so as to carry out the purpose and intent
of the Program and Plan.
 
